              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:15-cr-00027-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                    ORDER
                                )
JONATHAN C. LOGAN,              )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Defendant’s “Emergency

Modification of Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i)” [Doc. 61].

I.   BACKGROUND

     In March 2016, the Defendant Jonathan C. Logan was convicted of

bank fraud and was sentenced to 15 months’ imprisonment, consecutive to

any other state or federal judgements previously or thereafter imposed.

[Doc. 34]. Following his release, the Defendant committed new frauds that

resulted in the revocation of his supervised release and the imposition of a

new term of 33 months’ imprisonment on December 20, 2019. [Docs. 48,




     Case 1:15-cr-00027-MR-WCM Document 65 Filed 07/13/20 Page 1 of 7
56]. The Defendant is currently serving this sentence at FCI Elkton, and his

projected release date is December 25, 2021.1

         The Defendant now seeks a reduction in his sentence pursuant to 18

U.S.C. § 3582(c)(1)(A)(i) due to the ongoing coronavirus pandemic. [Doc.

61]. Specifically, the Defendant argues that his underlying health conditions

place him at a higher risk for severe illness from COVID-19, and that his

particular vulnerability to the illness is an extraordinary and compelling

reason for an immediate sentence reduction to time served. [Id.].

II.      DISCUSSION

         Section 3582(c)(1)(A), as amended by The First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), permits a defendant

to seek a modification of his sentence for “extraordinary and compelling

reasons,” if the defendant has “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.”            18 U.S.C. §

3582(c)(1)(A). The Defendant asserts in his motion that he submitted a

request for compassionate release to the warden of FCI Elkton, but that the


1   See https://www.bop.gov/inmateloc/ (last visited July 9, 2020).

                                              2



        Case 1:15-cr-00027-MR-WCM Document 65 Filed 07/13/20 Page 2 of 7
warden denied his request on April 22, 2020.                 [Doc. 61 at 3].        The

Government concedes that the Defendant has exhausted his administrative

remedies. [Doc. 63 at 2]. Accordingly, the Court will proceed to address the

merits of the Defendant’s motion.

      As is relevant here, the Court may reduce a defendant’s sentence

under § 3582(c)(1)(A)(i) “extraordinary and compelling reasons” if “such

reduction is consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The Court must also

consider the factors set forth in 18 U.S.C. § 3553(a), to the extent that such

factors are applicable. Id.

      Sentencing Guidelines § 1B1.13 is the Sentencing Commission’s

policy statement applicable to compassionate release reductions.2                   See

U.S.S.G. § 1B1.13. As is pertinent here, this policy statement provides that

the Court may reduce a term of imprisonment after considering the § 3553(a)



2  The policy statement refers only to motions filed by the BOP Director. That is because
this policy statement was last amended on November 1, 2018, and until the enactment of
the First Step Act on December 21, 2018, defendants were not permitted to file motions
under § 3582(c). See First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239.
In light of the statutory requirement that any sentence reduction be “consistent with
applicable policy statements issued by the Sentencing Commission,” § 3582(c)(1)(A), and
the lack of any plausible reason to treat motions filed by defendants differently from
motions filed by BOP, the Court concludes that the policy statement applies to motions
filed by defendants under § 3582(c)(1)(A) as well.

                                           3



      Case 1:15-cr-00027-MR-WCM Document 65 Filed 07/13/20 Page 3 of 7
factors if the Court finds that (1) “[e]xtraordinary and compelling reasons

warrant the reduction;” (2) “[t]he defendant is not a danger to the safety of

any other person or to the community, as provided in 18 U.S.C. § 3142(g);”

and (3) “[t]he reduction is consistent with this policy statement.” U.S.S.G. §

1B1.13.

      Here, the Government concedes that the Defendant has identified

several factors, including his particular medical conditions and the current

situation at FCI Elkton, that would support a finding of extraordinary and

compelling reasons to justify a sentence reduction in this case.3 However,

the Government also points out that since the filing of his motion, the

Defendant has been diagnosed with COVID-19 and has recovered without

exhibiting symptoms or requiring any medical treatment. The Defendant’s

medical records (which are current through July 7, 2020) indicate that the

Defendant was placed in isolation on May 24, 2020 after testing positive for

COVID-19 and was asymptomatic at that time.                  [See Doc. 63-1]. The

Defendant’s medical records do not indicate that any further medical care

was provided after that date. [Id.]. Other prison records provided by the


3 As of July 9, 2020, FCI Elkton had 359 confirmed cases of COVID-19 within the inmate
population and 3 confirmed cases within its staff. Further, nine prisoners have died from
the virus. See https://bop/gov/coronavirus/ (last accessed July 9, 2020).

                                           4



      Case 1:15-cr-00027-MR-WCM Document 65 Filed 07/13/20 Page 4 of 7
Government indicate that the Defendant had recovered from the virus by

June 12, 2020. [See Doc. 63-2].

      These records establish that the Defendant had the virus but ultimately

recovered without exhibiting symptoms or requiring medical care.                 The

Defendant cannot meet his burden of establishing that his risk of contracting

COVID-19 is an extraordinary and compelling reason for a sentence

reduction when he has already contracted—and beaten—the virus.4 For all

these reasons, the Court concludes that the Defendant has failed to establish

an “extraordinary and compelling reason” for a sentence reduction under §

3582(c)(A)(1)(i).

      Even if the Defendant could establish an extraordinary and compelling

reason for his release, the Court would still deny the Defendant’s motion

because it appears that the Defendant would continue to pose a danger to

public safety if released. Under the applicable policy statement, the Court

must deny a sentence reduction unless it determines the defendant “is not a

danger to the safety of any other person or to the community.” USSG §



4 While it is unclear how long COVID-19 immunity might last following infection, it is
reasonable to assume that the Defendant is not at risk of infection for some time. See
CDC, COVID-19/Frequently Asked Questions, https://www.cdc.gov/coronavirus/2019-
ncov/faq.html (last accessed July 9, 2020).


                                          5



      Case 1:15-cr-00027-MR-WCM Document 65 Filed 07/13/20 Page 5 of 7
1B1.13(2). Additionally, this Court must consider the § 3553(a) factors, as

“applicable,” as part of its analysis. See § 3582(c)(1)(A); United States v.

Chambliss, 948 F.3d 691, 694 (5th Cir. 2020).

      Here, the Defendant has a significant criminal history. [See PSR: Doc.

25 at 7-19]. His criminal conduct began in 1995 when he was convicted at

the age of 21 for the misuse of checks. After being charged with multiple

misdemeanors, he was convicted in North Carolina state court of obtaining

property by false pretenses in 2002. He accumulated multiple similar state

convictions from 2002-2007, including a second felony judgment for

obtaining property by false pretenses in 2004. In 2008, the Defendant was

convicted for the first time in federal court for bank fraud and received a 46-

month sentence in the Middle District of North Carolina. His supervised

release was subsequently transferred to the Western District of North

Carolina, where he resumed his criminal activities and accumulated two

more federal bank fraud convictions and several supervised release

revocations.    Despite years of imprisonment and numerous criminal

convictions, the Defendant remains undeterred in his criminal conduct. The

Defendant has victimized dozens of people, businesses, and banks during

his career of financial fraud, and many of these convictions resulted from


                                      6



     Case 1:15-cr-00027-MR-WCM Document 65 Filed 07/13/20 Page 6 of 7
crimes committed while the Defendant was under direct court supervision.

Considering the circumstances, the Court concludes that a reduction of the

Defendant’s sentence to time served would not reflect the seriousness of the

Defendant’s offense, would not promote respect for the law, would not

provide just punishment, would not afford adequate deterrence, and would

not protect the public from the Defendant’s further crimes.

      For all these reasons, the Defendant’s motion for a sentence reduction

is denied.

      IT IS, THEREFORE, ORDERED that the Defendant’s “Emergency

Modification of Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i)” [Doc. 61]

is DENIED.

      IT IS SO ORDERED.         Signed: July 13, 2020




                                        7



     Case 1:15-cr-00027-MR-WCM Document 65 Filed 07/13/20 Page 7 of 7
